Citation Nr: 1623364	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1997.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the claims file.

In April 2015, the Board remanded the instant claim, as well as a claim for service connection for posttraumatic stress disorder (PTSD) for additional development.  

In an October 2015 rating decision, the service connection claim for PTSD was granted by the Appeals Management Center (AMC). As the October 2015 rating decision represents a full grant of the benefits sought for this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In November 2007, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Disabled American Veterans as the Veteran's power of attorney (POA).  In March 2015, the Veteran submitted a new VA Form 21-22 appointing the Veterans of the Foreign War of the United States as her POA. The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  



FINDING OF FACT

For the entire appeal period, the Veteran's lumbosacral strain results in subjective complaints of pain, stiffness, and aching, without limitation of the thoracolumbar spine flexion to greater than 30 degrees but not greater than 60 degrees, or limitation of the combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a May 2008 letter, VA advised the Veteran of the evidence and information necessary to substantiate her claim for an increased rating as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Accordingly, the Board finds that all necessary development has been accomplished and that VA has satisfied its duty to assist in this regard.

The Veteran has also been afforded VA examinations in conjunction with the claim decided herein in June 2008, December 2013, and August 2015.  Neither the Veteran nor her representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her lumbosacral strain has worsened in severity since the last Disability Benefits and Questionnaire (DBQ) examination in August 2015.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, the Board remanded the increased rating claim in April 2015 for additional development.  Pursuant to the remand, the Veteran underwent the August 2015 DBQ examination to assess the current nature and severity of her service-connected disability.  The record reflects that all available VA treatment records identified by the Veteran were obtained.  She has not identified any other outstanding treatment records.  This matter was then readjudicated in an October 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives from the April 2015 such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

In February 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010).

Here, during the February 2015 hearing, the Veterans Law Judges noted the issue on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with her low back disability, to include the impact such has on her daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded the matter subsequent to the hearings in April 2015 in order to ensure that all necessary evidence was of record, which included obtaining outstanding VA treatment records as well as an evaluation to determine the current nature and severity of the Veteran's lumbosacral strain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis 

The Veteran seeks a higher rating for her lumbosacral strain, currently rated at 10 percent.  The Veteran asserts that her lumbar spine disability is more severe than as reflected by the currently assigned rating.  

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Historically, the Veteran's lumbar spine disability has been rated by analogy under diagnostic codes for degenerative arthritis of the spine and lumbosacral strain (Diagnostic Code 5242-5237).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

The Veteran's lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine, effective beginning on September 26, 2003.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

By way of background, service connection for lumbar strain has been in effect since August 1997 when it was evaluated as noncompensable.  The evaluation for this disability was increased to 10 percent from March 2005.  In September 2007, the Veteran requested an increase in her disability rating.  In her statement she said that she experienced back pain that was constant and had worsened over time.  She reported frequent muscle spasms and claimed that her pain was chronic.  She also reported that she was unable to exercise, stand for more than 15 minutes and that it was difficult to sit for any period in a car.  

An October 2007 VA treatment note reflects the Veteran's complaints of low back pain and an assessment of symptomatic treatment for low back pain.  

An April 2008 VA treatment note documents the Veteran's complaint of low back pain, characterized as "aching."  Pain was noted to be constant.  The Veteran reported using Ibuprofen for the low back pain, which did not work very well.   

A June 2008 VA examination report reflects a diagnosis of lumbar strain with no bony residual.  The examiner noted findings that there were no findings of spasms, atrophy, guarding, pain with motion, tenderness, or weakness as to thoracic sacrospinalis on both sides.  The examiner further noted that muscle spasm, localized tenderness, or guarding, if any, were not severe enough to cause abnormal gait or spinal contour.  Upon physical examination of the spine, the examiner indicated that the posture, head position, and gait type were normal.  There was symmetry in appearance.  As for findings relevant to abnormal spinal curvatures, the examiner noted that there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  A detailed motor exam of the spine indicates findings of active movement against full resistance.  The examiner further noted that muscle tone was normal and that there was no muscle atrophy.  A detailed sensory exam of the spine was normal as to upper and lower extremities.  A detailed reflex exam of the spine was also normal as to all tested areas.  There was no thoracolumbar spine ankylosis.  

Range of motion testing of the thoracolumbar flexion was from 0 to 70 degrees, with a finding of normal resisted isometric movement.  There was pain on active motion, but none on passive motion.  There was no pain after repetitive use and no additional loss of motion on repetitive use of the thoracolumbar spine.  The thoracolumbar extension was from 0 to 30 degrees with a finding of normal resisted isometric movement.  There was no pain on active or passive motion.  There was no pain or additional loss of motion after repetitive use of the thoracolumbar spine.  The thoracolumbar lateral flexion and lateral rotation of both sides revealed active range of motion from 0 to 30 degrees with findings of normal resisted isometric movement.  No pain on active or passive motion was reported.  There was no pain or additional loss of motion after repetitive use of the joint.  The examiner further noted that there was no finding of Lasegue's sign. The examiner noted that at the time of the examination, the Veteran was employed as a "file clerk" on full time for the past 10 to 20 years.  The examiner also noted that significant effects on usual occupation were reported, to include problems with lifting and carrying, which resulted in assignment to different duties.  Effects on daily activities were noted, specifically, moderate effects on shopping, exercising, and chores.  Sports activities were prevented.  No effects were reported on traveling, feeding, bathing, dressing, toileting, and grooming.  

An April 2012 VA treatment note indicates that the Veteran requested a back brace. 

A February 2013 VA treatment note reflects an assessment of chronic lumbar spine pain and the Veteran's report that over the counter NSAIDS medications have been "effective at controlling her pain."  The Veteran denied abnormal or unbalanced gait.  

A December 2013 DBQ examination report reflects a diagnosis of mild lumbar strain and mild spinal degenerative osteoarthritis supported by X-ray findings.  The examiner indicated that imaging studies of the thoracolumbar spine was performed and that arthritis was documented.  The examiner noted the Veteran's report that her back pain was resolved with resting, ice and NSAID medications.  The Veteran denied any history of traumatic back injuries.  The Veteran further reported that her back pain has "improved now that she is no longer in military service and not employed to perform heavy labor activities."  There was no report of flare ups impacting the function of the thoracolumbar spine.  Range of motion as to flexion was measured at 90 degrees or greater, and objective evidence of painful motion began at 90 degrees or greater.  Extension was measured at 30 degrees or greater and there was no objective evidence of painful motion as to extension.  Lateral flexion and rotation as to both sides were measured at 30 degrees or greater and there was no objective evidence of painful motion.   The examiner indicated that the Veteran was able to perform repetitive use testing with 3 repetitions and that post-test forward flexion was measured at 90 degrees or greater.  Post-test extension, lateral flexion, and lateral rotation were measured at 30 degrees or greater.  The examiner found that the Veteran had no additional limitation of range of motion of the thoracolumbar spine following repetitive use testing.  The Veteran's functional loss or impairment of the back was noted as pain on movement.  There was no finding of localized tenderness or pain to palpation for joints and/or soft tissue of the back.  Further, the Veteran did not have guarding or muscle spasm of the back.  Muscle strength testing reveals "all normal" findings and no evidence of muscle atrophy.  Reflex exam and sensory exam also reveal all normal findings.  Straight leg raising test indicates negative results as to the right and left side.  There was no report of radicular pain or other signs or symptoms due to radiculopathy.  There was no evidence of any other neurologic abnormalities or intervertebral disc syndrome of the thoracolumbar spine.  The examiner observed that the Veteran did not use any assistive device as a normal mode of locomotion.  No scar associated with the back condition was found.  The Veteran was not found to suffer from a vertebral fracture.  The examiner opined that the Veteran's back condition had no impact on her ability to work.  The examiner then remarked that the Veteran's posture was within normal limits.  The gait was normal.  While there were contributing factors of pain, weakness, fatigability and/or incoordination, there was no finding of additional limitation of functional ability of the back during flare ups or repeated use over time.  

A May 2014 VA treatment note reflects the Veteran's report that she was "doing well" with low back pain and that the back brace helped with the low back pain.  The Veteran reported that the pain, to include stiffness, mainly occurred during morning and intermittently throughout the day.  She also reported that stretching exercise helped with the pain.  The Veteran denied abnormal or unbalanced gait. 

A January 2015 VA treatment note reflects that the Veteran has been working at the VA in Atlanta as a contract specialist for the past 6 years.  

At the February 2015 hearing, the Veteran testified that she has been wearing a prosthetic back brace for five years to ease her back pain.  She reported experiencing back pain in the morning and that the pain was mainly in her lower back, which sometimes included a "burning sensation."  She also stated that she was working as a contract specialist, which involved "a lot of sitting."  She testified that she had difficulty lifting, bending, and walking for a prolonged period of time.  

An August 2015 DBQ examination documents a diagnosis of thoracic spine degenerative joint disease.  Flare ups of sharp back pain, burning sensation, and stiffness were reported.  Range of motion testing reveals forward flexion limited to 80 degrees.  Extension, lateral flexion, and lateral rotation were limited to 20 degrees.  The examiner stated that the Veteran was able to perform repetitive-use testing after 3 repetitions and that the Veteran had no additional limitation in range of motion of the back following repetitive-use testing.  The examiner then noted that the Veteran did not have any function loss and/or impairment of her back.  There was no evidence of localized tenderness or pain to palpation for joints and/or soft tissue of the back.  There were no findings of guarding or muscle spasm of the back.  Muscle strength testing indicates all normal findings.  The examiner found no muscle atrophy.  Reflex exam also indicates all normal findings.  Straight leg raising test reveals negative findings as to the right and left side.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to her back condition.  The Veteran was not found to suffer from intervertebral disc syndrome of the thoracolumbar spine.  The examiner observed that the Veteran used occasionally used a back brace and arch for support.  No scar associated with the back condition was found.  The examiner opined that the Veteran's back condition had an impact on her ability to work, which included difficulty running, squatting, and walking for long during flare ups. 

An August 2015 X-ray examination findings provide an impression of degenerative changes of the thoracic spine manifested by slight varying degree of disc space narrowing and early osteophytosis.  As for the lumbar spine, an impression of visualized soft tissues and bony structures within radiographic normal limits was provided.  

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her lumbosacral strain.  Specifically, at no point during the appeal period has the Veteran's lumbosacral strain been characterized by muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour or forward flexion limited to 60 degrees or less, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

As previously stated, a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of low back pain.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Forward flexion was found to be to 70 degrees, at worst, at the June 2008 VA examination.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of low back pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion on account of pain, weakness, fatigability, and incoordination that are not already contemplated by the currently assigned 10 percent rating.  In fact, the June 2008, December 2013, and August 2015 examiners found that there was no additional limitation of motion on repetitive use of the thoracolumbar spine.  The December 2013 examiners noted that there was no report of flare ups impacting the thoracolumbar spine.  Furthermore, the June 2008 VA examiner found no evidence of muscle spasms and indicated that muscle spasm or localized tenderness, if any, was not severe enough to cause abnormal gait or spinal contour.  The June 2008 examiner also observed symmetry in appearance during the examination of the spine.  The December 2013 and August 2015 DBQ examiners further found that there was no evidence of guarding or muscle spasm of the back.  Therefore, objective evidence fails to indicate muscle spasms or guarding severe enough to cause abnormal gait or spinal contour during the appeal period.  Thus, a rating in excess of 10 percent is not warranted for the Veteran's lumbosacral strain at any point pertinent to this appeal, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has also considered whether the Veteran's service-connected lumbosacral strain has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  In this regard, examiners have consistently found that there was no evidence of intervertebral disc syndrome of the thoracolumbar spine, see December 2013 DBQ report; August 2015 DBQ report, and the Veteran has not otherwise reported incapacitating episodes during the entire appeal period.  The VA examinations and clinical records fail to show any evidence of incapacitating episodes due to her lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether a separate rating for associated objective neurological abnormalities is warranted.  

In this regard, the Veteran has not alleged, and the evidence does not show, that she has radiculopathy, bladder impairment, bowel impairment, or any other neurological abnormalities as a result of her service-connected lumbosacral strain.   Moreover, while the Veteran has complained of a "burning" sensation during the August 2015 DBQ examination, objective examinations have consistently been negative for radiculopathy or other nerve impairments and such subjective complaints are specifically contemplated in her assigned rating under the General Formula. Therefore, the Board finds that the Veteran's service-connected lumbosacral strain has not resulted in neurological impairment at any point pertinent to this appeal and that the Veteran's manifested symptoms associated with her lumbosacral strain are adequately contemplated in the current 10 percent rating. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected lumbosacral strain.  See Hart, supra.  However, the Board finds that her symptomatology has been stable throughout the appeal period; therefore, staged ratings for such disability is not warranted.  

III.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her lumbar spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her lumbosacral strain.  The record reflects that the Veteran was consistently employed throughout the pendency of this appeal.  See June 2008 VA examination report; January 2015 VA treatment note; February 2015 hearing transcript.  While the Veteran's lumbosacral strain results in functional loss, to include difficulty lifting, running, and squatting, see August 2015 DBQ report, the Veteran reported during the February 2015 hearing that her job as "a contract specialist" consists of "a lot of sitting" and has not alleged, and the record does not otherwise show, that such disability renders her unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for lumbosacral strain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable as the preponderance of evidence against the Veteran's claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 10 percent for lumbosacral strain is denied. 



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


